Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate clarifications of modification/insertion synchronizes metadata associated with specific frames at one or more source nodes with metadata associated with the same specific frames at one or more destination nodes into the independent claims. Furthermore, adding a limitation directed towards identifying addition features of temporal watermarks is disclosed in ZHAO et al. (Pub. No:  US 2016-0057317), and would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 14-22 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 14-22, a node configured to scan… is considered to read on Fig. 14 network (US Pub. No.: 2021-0084389 [0186]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUNKER et al. (Pub. No.: 2014-0196085) in view of WADSWORTH (Pub. No.: 2016-0227229).

As per Claim 14 DUNKER discloses A method used for communicating a video stream that contains video content, wherein the video content comprises frames associated with metadata, the method comprising (Figs. 1-6 [0005-0010] - supplemental metadata, video streams [Abstract] network communication to a client device [Abstract] frames associated as to where to insert [Abstract]): 
scan the video content for transitions between consecutive frames, each transition indicating significant visual transition relative to other frames of the video data (Figs. 1-6 scan for the black screen significant visual transition associated with and in the consecutive frames – as an example – with regards to other frames [0012] [0046] [0052] [0058]); 
scan the video stream for identified metadata associated with one or more specific frames (Figs. 1-6 scan for the supplemental data that will be inserted into the transition frames [0040-0044] [0052-0058]); 
and modify the association of the identified metadata to the same one or more specific frames based on significant visual transitions (Figs. 1-.
DUNKER does not disclose but WADSWORTH discloses receiving the video stream at a node configured to (Fig. 1 [Abstract])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving the video stream at a node configured to as taught by WADSWORTH into the system of DUNKER and because of the benefit taught by WADSWORTH to disclose a stream communication mechanism that includes a node framework whereby DUNKER is directed towards steaming communication to a client and would benefit from the specificity of an additional teaching of communication framework to expand upon system capabilities.

As per Claim 17 DUNKER discloses A method used for communicating a video stream that contains video content, wherein the video content comprises frames associated with metadata, the method comprising (See said analysis for Claim 1):
scan the video stream for a first set of metadata associated with one or more frames (set of metadata as a group of supplemental content as to any one or more as depicted in Figs. 5A& 5B - See said analysis for Claim 1); 
scan the video stream for a second set of metadata associated with the one or more frames that are associated with the first set of metadata (Figs. 1-6 scan for the additional supplemental data [0054-0055] – as depicted in Figs. 5A & 5B - that will be inserted or replace and is associated with the first supplemental data [0040-0044] [0052-0058] - set of metadata as a group of supplemental content as to any one or more as depicted in Figs. 5A& 5B); 
and modify the association of the second set of metadata to the same one or more frames as determined by association of the first set of metadata (Figs. 1-6 the association is changed for the second supplements as it will be used for replace or insert as is the first supplemental data determines to insert or replace by definition of the system - first second or more supplements / replacements – with the transition frames [0054-0055] – as depicted in Figs. 5A & 5B - [0040-0044] [0052-0058] - set of metadata as a group of supplemental content as to any one or more as depicted in Figs. 5A& 5B).
DUNKER does not disclose but WADSWORTH discloses receiving the video stream at a node, which is configured to (See said analysis for Claim 14).

As per Claim 20 DUNKER discloses A method used for communicating a video stream that contain video content, wherein the video content comprises frames associated with metadata, the method comprising (See said analysis for Claim 14): 
scan the video stream for a first set of metadata associated with one or more frames (See said analysis for Claim 17); 
and insert a second set of metadata associated to the same one or more frames as determined by association of the first set of metadata (Figs. 1-6 the association is changed for the second supplements as it will be used for the modification of replace or insert as is the first supplemental data determines to insert or replace by definition of the system - first second or more supplements / replacements – with the transition frames [0054-0055] – as depicted in Figs. 5A & 5B - [0040-0044] [0052-0058] - set of metadata as a group of supplemental content as to any one or more as depicted in Figs. 5A& 5B)
DUNKER does not disclose but WADSWORTH discloses receiving the video stream at a node, which is configured to (See said analysis for Claim 14)

Claims 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUNKER et al. (Pub. No.: 2014-0196085) in view of WADSWORTH (Pub. No.: 2016-0227229), as applied in Claims 14, 17, 20, and further in view of LOHEIDE (Pub. No. : 2018-0192093).

As per Claim 19 DUNKER discloses The method of claim 17, wherein 
a watermark contains a second metadata in the second set of metadata (Figs. 1-6 watermark fingerprint placeholder transition area will contain first, second and so on supplemental data as it is inserted into the transition frames [0011-0012][0040-0044] [0052-0058])
DUNKER and WADSWORTH do not disclose but LOHEIDE discloses a SCTE marker contains a first metadata in the first set of metadata (Fig. 2 [0004] [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a SCTE marker contains a first metadata in the first set of metadata as taught by LOHEIDE into the system of DUNKER and WADSWORTH because of the benefit taught by LOHEIDE to disclose specific markers that could trigger the transition or splicing between inserted interstitial content items whereby DUNKER is directed towards insertion of interstitial content items and would benefit from these marker as another fingerprint mechanism and LOHEIDE is enhanced as a basic content stream communication system that would benefit from stream markers in the event said streamed contented needed to be edited in a simplified fashion.
As per Claim 22 DUNKER discloses The methods of claim 20, wherein 
a watermark contains a second metadata in the second set of metadata (See said analysis for Claim 19)
a SCTE marker contains a first metadata in the first set of metadata (See said analysis for Claim 19).
REASONS FOR ALLOWANCE
Allowable Subject Matter
As per Claim 1, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (DUNKER, US Patent No.: 9,794,642; WADSWORTH, Pub. No.: 2016-0227229; LOHEIDE, Pub. No. : 2018-0192093) does not teach nor suggest in detail the limitations: 
“A method used for transmitting a video stream that contains video content from one or more source nodes to one or more destination nodes, wherein the video content comprises consecutive frames, the method comprising: receiving the video stream at the one or more source nodes; scanning the video content for visual transitions within the video content between the consecutive frames, each transition indicating significant visual transitions relative to other frames of the video stream; retrieving a different time for each visual transition to timestamp each visual transition and create a set of temporal video fingerprints, each of the set of temporal video fingerprints being relative to a different visual transition and retrieved time; identifying items of metadata to be associated with specific frames of video within the video stream at ”
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record DUNKER does not specifically teach a method used for transmitting a video stream that contains video content from one or more source nodes to one or more destination nodes.  The prior art is silent as to receiving the video stream at the one or more source nodes, as well as silent as to  creating a set of temporal video fingerprints, each of the set of temporal video fingerprints being relative to a different visual transition and retrieved time.  The prior art do not teach identifying items of metadata to be associated with specific frames of video within the video stream at the one or more source nodes, using the temporal video fingerprints for the identified items of metadata at the one or more source nodes, generating a metadata index identifying each item of metadata and a location for each 
DUNKER contains a first digital device, video data of video content, and the ability to scan the video content for visual transitions of significance within the video content at the first digital device.  The prior art also teaches generating a set of particular visual transitions of significance within the video content in response to the scanning as well as retrieving first time information for each particular visual transition of significance of the set of particular visual transitions of significance at the first digital device.  a method used for communicating a video stream that contain video content, wherein the video content comprises frames associated with metadata by scanning the video stream for a first set of metadata associated with one or more frames and inserting a second set of metadata associated to the same one or more frames as determined by association of the first set of metadata.  The closest prior art NPL DORAI (DORAI, “Detecting dynamic behavior in compressed fingerprint videos”, 2000) only describes basic concepts of fingerprint scanning and temporal analysis.
Whereby Applicant’s invention claims a method used for transmitting a video stream that contains video content from one or more source nodes to one or more destination nodes, receiving the video stream at the one or more source nodes, as well creating a set of temporal video fingerprints, each of the set of temporal video fingerprints being relative to a different visual transition and retrieved time.  The 
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

As per Claim 5, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (DUNKER, US Patent No.: 9,794,642; WADSWORTH, Pub. No.: 2016-0227229; LOHEIDE, Pub. No. : 2018-0192093) does not teach nor suggest in detail the limitations: 
“A method used for transmitting a video stream that contains video content from one or more source nodes to one or more destination ”
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record DUNKER does not specifically teach transmitting a video stream that contains video content from one or more source nodes to one or more destination nodes.  The prior art is silent as to identifying one or more first metadata at 
DUNKER contains a first digital device, video data of video content, and the ability to scan the video content for visual transitions of significance within the video content at the first digital device.  The prior art also teaches generating a set of particular visual transitions of significance within the video content in response to the scanning as well as retrieving first time information for each particular visual transition of significance of the set of particular visual transitions of significance at the first digital device.  Finally, the prior art disclose a method used for communicating a video stream that contain video content, wherein the video content comprises frames associated with metadata by scanning the video stream for a first set of metadata associated with one or more frames and inserting a second set of metadata associated to the same one or more frames as determined by association of the first set of metadata.  The closest prior art NPL DORAI (DORAI, “Detecting dynamic behavior in compressed fingerprint videos”, 2000) only describes basic concepts of fingerprint scanning and temporal analysis.

So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-13 are allowed.

Claims 15-16, 18, 21 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-16, 18, 21 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “The methods of claim 14, wherein the modification synchronizes metadata associated with specific frames at one or more source nodes with metadata associated with the same specific frames at one or more destination nodes" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 14, wherein scanning the video content for visual transitions of significance within the video content comprises calculating histograms STREAM=(h.sub.0, h.sub.1 . . . h.sub.n) for every chroma/luma/color channel where n is the number of possible pixel brightness levels for the particular channel and h.sub.i is the count of pixels with value i in each frame of video, calculating a sum of absolute differences (SAD) between histogram vectors of every pair of adjacent frames to generate resulting values, and comparing the resulting values to a threshold to identify at least one visual transition of significance within the video content" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The methods of claim 17, wherein the modification synchronizes metadata associated with specific frames at one or more source nodes with metadata associated with the same specific frames at one or more destination nodes" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 21 the prior art of record either alone or in reasonable combination fails to teach or suggest “The methods of claim 20, wherein the insertion synchronizes metadata associated with specific frames at one or more source nodes with metadata associated with the same specific frames at one or more destination nodes" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

For Claims 15-16, 18, 21 the closest prior art of record DUNKER et al. (Pub. No.: 2014-0196085), alone or in a reasonable combination with additional prior art, does not teach modification/insertion synchronizes metadata associated with specific frames at one or more source nodes with metadata associated with the same specific frames at one or more destination nodes, or the formula of Claim 16 or any equivalent thereof.  DUNKER only teaches a method used for 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481